                                                                                                             Filed in the Office of the
Form 205
                       Case 3:21-cv-00898-K Document 1-4 Filed                               04/19/21 Page 1 of 5of PageID
                                                                                                          Secretary     State of 34
                                                                                                                                 Texas
                                                                                                      Filing #: 800424885 12/13/2004
                                                                                                           Document #: 77032260002
Secretary of State
                                                                                                    Image Generated Electronically
P.O. Box 13697
Austin, TX 78711-3697                                                                                                    for Web Filing
FAX: 512/463-5709                                 Articles of Organization
                                                     Pursuant to Article
Filing Fee: $200
                                                   1528n, Texas Limited
                                                   Liability Company Act
                                                                   Article
 he name of the limited liability company is as set forth below:

HAMPTON & HARRISON LLC
he name of the entity must contain the words "Limited Liability Company' or "Limited Company," or an accepted abbreviation of such terms. The
name must not be the same as, deceptively similar to or similar to that of an existing corporate, limited liability company, or limited partnership
name on file with the secretary of state A preliminary check for the "name availability" is recommended.
     Article 2 — Registered Agent and Registered Office (Select and complete either A or B and complete C)
rm. The initial registered agent is an organization (cannot be company named above) by the name of:

                                                                             OR
PS. The initial registered agent is an individual resident of the state whose name is set forth below:
Name:
BEN        DAVIS
C. The business address of the registered agent and the registered office address is:
Street Address:
2001 BEACH STREET SUITE 626                               FORT WORTH TX 76103
                                          Article 3 - Management (Complete items A or B)
PIA. The limited liability company is to be managed by managers.
                                                                             OR
pB. The limited liability company will not have managers. Management of the company is reserved to the members.
The names and addresses of the initial members are set forth below:


Manager 1:
BEN          DAVIS                                                                                 Title:   Manager
Street Address:
2001 BEACH STREET SUITE 626                     FORT WORTH TX, USA 76103
                                                               Article 4 - Duration
The period of duration is perpetual.


The purpose for which the company is organized is for the transaction of any and all lawful business for which limited
liability companies may be organized.




                                                 Supplemental Provisions / Information
                     Case
[The attached addendum, if any, 3:21-cv-00898-K             Document
                                is incorporated herein by reference.]          1-4 Filed 04/19/21                 Page 2 of 5 PageID 35




                                                                      Organizer
The name and address of the organizer is set forth below.
AL PUGH                   2001 BEACH STREET SUITE 626 FORT WORTH TX 76103
                                                             Effective Date of Filing
EIA.
  This document will become effective when the document is filed by the secretary of state.
                                                                          OR
nB.    This document will become effective at a later date, which is not more than ninety (90) days from the date of its filing by the secretary of
istate. The delayed effective date is:
                                                  Name Reservation Document Number


                                                                    EXECUTION
 he undersigned organizer signs these articles of organization subject to the penalties imposed by law for the submission of a false or fraudulent
 ocument.

AL PUGH
Signature of Organizer

  FILING OFFICE COPY
      Case 3:21-cv-00898-K Document 1-4 Filed 04/19/21                                         Page 3 of 5 PageID 36


 Form 424                                                                                          This space reserved for office use.
 (Revised 05/11)
 Submit in duplicate to:
 Secretary of State
 P.O. Box 13697
                                                                                                                    FILED
                                                                                                             In the Office
 Austin, TX 78711-3697                         Certificate of Amendment                                  Secrethry of Stateofofthe
                                                                                                                                 Texas
 512 463-5555
 FAX: 512/463-5709
                                                                                                            MAY 22 2015
 Filing Fee: See instructions                                                                           Corporatios Section

                                                     Entity Information
 The name of the filing entity is:

             Hamprbi,u Harr; solA, LLe,
 State the name of the entity as currently shown in the records of the secretary of state. If the amendment changes the name
 of the entity, state the old name and not the new name.

 The filing entity is a:     (Select the appropriate entity type below.)
 0 For-profit Corporation                                          0 Professional Corporation
 El Nonprofit Corporation                                          0 Professional Limited Liability Company
 0 Cooperative Association                                         0 Professional Association
    Limited Liability Company                                      0 Limited Partnership

 The file number issued to the filing entity by the secretary of state is: 60042                                  4-6e, 5
 The date of formation of the entity is:                      igplisl 044_

                                                          Amendments

                                                        1. Amended Name
             (If the purpose of the certificate of amendment is to change the name of the entity, use the following statement)
 The amendment changes the certificate of formation to change the article or provision that names the
 filing entity. The article or provision is amended to read as follows:

 The name of the filing entity is: (state the new name of the entity below)


 The name of the entity must contain an organizational designation or accepted abbreviation 4if suh term, as applicable.

                                   2. Amended Registered Agent/Registered Office
 The amendment changes the certificate of formation to change the article or provision stating the
 name of the registered agent and the registered office address of the filing entity. The article or
 provision is amended to read as follows:

                                                                                RECEiVEpill                            ,          ;   ;   1 •
                                                                                                                                                •
                                                                                                                                                    .
                                                                                                                                                        ;
                          RECEIV
                                                                                                                            4,0


                                                                                                                            :•
                                                                                 MAY 2 2 2019
                           AP 1 015
Form 424                                                             6
                                                                               Secretary of State
                                      rY 0 tate
       Case 3:21-cv-00898-K Document 1-4 Filed 04/19/21                                Page 4 of 5 PageID 37

                                                        Registered Agent
                                     (Complete either A or B, but not both. Also complete C.)
 • A. The registered agent is an organization (cannot be entity named above) by the name of:


 OR
 EJ   B. The registered agent is an individual resident of the state whose name is:


 First Name                                      Mi.                 Last Name                                   Suffix

 The person executing this instrument affirms that the person designated as the new registered agent
 has consented to serve as registered agent.

 C. The business address of the registered agent and the registered office address is:

    3 boo                51,4 g. 531                         g. ()caw                              TX             10 0144
 Street Address (No P.O. Box)                                           City                       State   Zip Code


                                   3. Other Added, Altered, or Deleted Provisions
 Other changes or additions to the certificate of formation may be made in the space provided below. If the space provided
 is insufficient, incorporate the additional text by providing an attachment to this form. Please read the instructions to this
 form for further information on format.
Text Area (The attached addendum, if any, is incorporated herein by reference.)

fiAdd each of the following provisions to the certificate of formation. The identification or
 reference of the added provision and the full text are as follows:

                                                        Manet6e)r/t-4trydptie
      /380o rit4 02 S8
      &cc/ Izg /7)4. —go OV1-
 U/.Alter each of the following provisions of the certificate of formation. The identification or
 reference of the altered provision and the full text of the provision as amended are as follows:


                                                ik-kcunay_AP/Me.rniptr
                     rii-t .23 g
                             1&044
      Delete each of the provisions identified below from the certificate of formation.




                                                  Statement of Approval
 The amendments to the certificate of formation have been approved in the manner required by the
 Texas Business Organizations Code and by the governing documents of the entity.

Form 424                                                            7
      Case 3:21-cv-00898-K Document 1-4 Filed 04/19/21                          Page 5 of 5 PageID 38


                               Effectiveness of Filing (Select either A, B, or C.)
 A.        This document becomes effective when the document is filed by the secretary of state.
 B.     This document becomes effective at a later date, which is not more than ninety (90) days from
 the date of signing. The delayed effective date is:
 C.     This document takes effect upon the occurrence of a future event or fact, other than the
 passage of time. The 90th day after the date of signing is:
 The following event or fact will cause the document to take effect in the manner described below:




                                                  Execution
 The undersigned signs this document subject to the penalties imposed by law for the submission of a
 materially false or fraudulent instrument and certifies under penalty of perjury that the undersigned is
 authorized under the provisions of law governing the entity to execute the filing instrument.


 Date:

                                               By:



                                                       ignature of authorized perin


                                                                     cia.)
                                                     Printed or ty   name of duthorized person (see instructions)




Form 424                                                8
